  Case 18-09507       Doc 47     Filed 06/26/19 Entered 06/26/19 20:13:19             Desc Main
                                   Document     Page 1 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.:    18-09507
Mark A LaRoussa                               )
Debra J Kent-LaRoussa                         )       Chapter 13
                                              )
                                              )       Judge: Deborah L. Thorne
               Debtor(s).                     )

                                      NOTICE OF MOTION

TO:    Mark A LaRoussa and Debra J Kent-LaRoussa, 116 S New Wilke Rd Arlington Heights,
       IL 60005 via U.S. Mail
       Richard J. Schroeder, 225 West Wacker Drive Suite 1515, Chicago, IL 60606 via U.S.
       Mail
       Oasis Financial, 9525 W. Bryn Mawr, Suite 900, Rosemont, IL 600118 via U.S. Mail
       Trustee Marilyn O Marshall, 224 South Michigan Ste. 800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list


       PLEASE TAKE NOTICE that on July 17, 2019 at 9:30 am I shall appear before the
Honorable Judge Deborah L. Thorne at the Dirksen Federal Court, 219 S. Dearborn, Courtroom
613, Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a copy
of which is attached hereto.
                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler

                                  CERTIFICATE OF SERVICE
        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on June 26, 2019
before the hour of 9:00 p.m.
                                                       By:     /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Counsel for Debtor(s)
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St. Skokie, IL 60076
                                                               Phone: (847) 673-8600
  Case 18-09507       Doc 47     Filed 06/26/19 Entered 06/26/19 20:13:19          Desc Main
                                   Document     Page 2 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )       Case No.:     18-09507
Mark A LaRoussa                              )
Debra J Kent-LaRoussa                        )       Chapter 13
                                             )
                                             )       Judge: Deborah L. Thorne


                             MOTION TO OBTAIN/INCUR DEBT

       NOW COMES the Debtors, Mark A LaRoussa and Debra J Kent-LaRoussa, (hereafter

referred to as “the Debtors”), by and through their attorneys, The Law Offices of Cutler &

Associates, Ltd., and moves this Honorable Court to enter an order authorizing the Debtors to

Incur Debt. In support thereof Debtors state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 11 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b).

   2. The Debtors filed for relief under Chapter 13 of the United States Bankruptcy Code on

       March 30, 2018 and their Plan was confirmed on June 20, 2018.

   3. As of the date of this motion the Debtors are current on their plan payments.

   4. Debtor, Debra Kent-LaRoussa was in a car accident in July of 2018 and sustained back

       and knee injuries. The Debtor’s schedules were amended August 30, 2018 to list the car

       accident on schedule B and take the exemption for personal injury awards on schedule C,

       under 735 ILCS 5/12-1001(h)(4) for $15,000. (See Exhibit A)

   5. The Debtor has hired personal injury attorney Richard J. Schroeder of Tarpey, Jones &

       Schroeder, LLC, her to purse a claim for personal injury.

   6. The Debtor is looking to take an advance on her potential personal injury claim with

       Oasis Financial as she was injured in the accident and had to take time off from work and
Case 18-09507      Doc 47     Filed 06/26/19 Entered 06/26/19 20:13:19             Desc Main
                                Document     Page 3 of 4


    her and her husband fell behind on bills and living expenses. The Debtor will also be

    having surgery soon and will require post-operative at home care.

 7. Oasis Financial is a lender in the business of advance funding, they provide lawsuit

    settlement loans or settlement funding that are cash advances for impending settlement

    awards or lawsuit judgements. There is no settlement yet, Oasis Financial is proposing to

    give the Debtor a loan based on the potential settlement.

 8. The Debtor is looking to take a loan for $10,000 with Oasis Financial against her

    potential personal injury settlement so she can catch up on bills, living expenses and to

    hire a nurse after her surgery to help with her post-operative at home care.

 9. The proposed terms with Oasis Financial are a loan for $10,000 with an annual

    percentage rate of 36%, having deferred monthly repayment installments of $590.47 for

    23 months and then one payment of $590.62 for one month, the finance charge will be

    $4,171.43 and the total amount of payments will be $14,196.43. The Debtor would be

    electing to not make any payments until she makes a recovery of her legal claim and she

    would enter an agreement for deferment of any and all remaining installment payment

    obligations. The loans terms with Oasis Financial are attached. (See Exhibit B)

 10. The Debtor seeks permission of this Court to take a loan on her potential personal injury

    settlement to incur debt of $14,196.43 that will result in having deferred monthly

    repayment installments of $590.47 for 23 months and then one payment of $590.62 for

    one month at the 36% interest.
  Case 18-09507        Doc 47    Filed 06/26/19 Entered 06/26/19 20:13:19            Desc Main
                                   Document     Page 4 of 4


       WHEREFORE, Debtors, Mark A LaRoussa and Debra J Kent-LaRoussa, pray that this

Court enter an order that will allow them to incur $14,196.43 in debt with deferred installment

payments of $590.47 for 23 months and then one payment of $590.62 for one month

at 36% percent interest, and for such further relief that this Court may deem just and proper.




Dated: June 26, 2019                                 Respectfully Submitted,

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.,
                                                             Counsel for Debtor(s):
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600
